     Case 4:18-cv-00118-BMM Document 179-2 Ju,eau
                                           FiledHece,v
                                                   02/03/21
                                                  or L  ea Page 1 of 36
                                                                    anc1 Marian...
                                                                              ....mor.

                                                               FEBO 7 lOZO
FORM 2800-14                                              Mo                             Issuing Office
(August 1985)                                              ~~,~~~: s~..1- OilicMiles City Field Office
                                  UNITED STATES      omqn,
                           DEPARTMENT OF THE INTERIOR
                          BUREAU OF LAND MANAGEMENT
                          RIGHT-OF-WAY GRANT MTM-98191
                        TEMPORARY USE PERMIT MTM-98191-01


1.    A right-of-way (ROW) and temporary use permit (TUP) are hereby granted pursuant to
      Section 28 of the Mineral Leasing Act of 1920, as amended (30 U .S.C. 185).

2.    Nature of Interest:

      a.      By this instrument, the holder:

              TransCanada Keystone Pipeline, LP
              700 Louisiana Street
              Houston, TX 77002

              receives a right to construct, operate, maintain and terminate a 36-inch diameter
              steel crude oil transmission pipeline and related facilities on Federal lands
              described in Exhibit A (ROW) and Exhibit A-1 (TUP).

              The right-of-way includes the following facilities:

      b.        1.    The pipeline right-of-way granted herein is 50 feet wide, 46.33 miles
                      (244,603.48 feet) long, and consists of281.02 acres, more or less.

                2.     The access road right-of-way granted herein is 30 feet wide, 2.84 miles
                       (15,006.88 feet) long, and consists of 10.05 acres, more or less.
                       Total for right-o{-wav is 291.07 acres.

                The Temporary Use Permit (TUP) includes the following facilities:

                1.      A TUP for temporary workspace permitted herein consists of 324.30
                        acres, more or less.

                2.      A TUP for additional temporary workspace permitted herein for
                        waterbody crossings, wetland crossings, road crossings, truck
                        turnarounds, staging areas, etc. are parcels of variable widths and consists
                        of 122.79 acres, more or less.

                3.      A TUP for temporary access roads permitted here is 30 feet wide, 11.06
                        miles (58,363.41 feet) long, and consists of 39.76 acres, more or less.
                        Total (or temporary use permit is 486.85 acres.




                                                                                                          BLM-00003
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 2 of 36




     c.        This right-of-way grant instrument shall terminate on December 31, 2049, unless,
               prior thereto, it is relinquished, abandoned, terminated, or modified pursuant to
               the terms and conditions of this instrument or of any applicable Federal law or
               regulation.

               The TUP authorized herein shall terminate three years from the effective date of
               this instrument.

     d.        These instruments may be renewed. If renewed, the right-of-way and temporary
               use permit shall be subject to the regulations existing at the time of renewal and
               any other terms and conditions that the authorized officer deems necessary to
               protect the public interest.

     e.        Notwithstanding the expiration of these instruments or any renewal thereof, early
               relinquishment, abandonment, or termination, the provisions of these instruments,
               to the extent applicable, shall continue in effect and shall be binding on the
               holder, its successors, or assigns, until they have fully satisfied the obligations
               and/or liabilities accruing herein before or on account of the expiration, or prior
               termination, of the grant and temporary use permit.

3.   Rental:

     For and in consideration of the rights granted, the holder agrees to pay the Bureau of
     Land Management fair market value rental as determined by the authorized officer unless
     specifically exempted from such payment by regulation. Provided, however, that the
     rental may be adjusted by the authorized officer, whenever necessary, to reflect changes
     in the fair market rental value as determined by the application of sound business
     management principles, and so far as practicable and feasible, in accordance with
     comparable commercial practices.

4.   Terms and Conditions:

      a. This grant and permit are issued subject to the holder's compliance with all applicable
         regulations contained in Title 43 Code of Federal Regulations part 2800 and 2880.

     b. Upon grant termination by the authorized officer, all improvements shall be removed
        from the public lands within 90 days, or otherwise disposed of as provided in
        paragraph (4)(d) or as directed by the authorized officer.

      c. Each grant issued for a term of 20 years or more, shall at a minimum be reviewed by
         the authorized officer at the end of the 20th year and at regular intervals thereafter not
         to exceed 10 years. Provided, however, that a right-of-way or permit granted herein
         may be reviewed at any time deemed necessary by the authorized officer.

      d. The legal descriptions are in Exhibit A (ROW) and Exhibit A-1 (TUP), special




                                                                                                      BLM-00004
Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 3 of 36



   stipulations in Exhibit B, Corps of Engineers special tenns and conditions in Exhibit
   C and the Corps of Engineers Real Estate Contracting Officer's decision in Exhibit D
   attached hereto, are incorporated into and made a part of this grant and pennit as fully
   and effectively as if they were set forth herein in their entirety.

e. Failure of the holder to comply with applicable law or any provision of this right-of-
   way grant or pennit shall constitute grounds for suspension or tennination thereof.

f. The holder shall perfonn all operations in a good and workmanlike manner so as to
   ensure protection of the environment and the health and safety of the public.




                                                                                              BLM-00005
e
             Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 4 of 36



    IN WITNESS WHEREOF, the undersigned agrees to the terms and conditions of this right-of-
    way grant MTM-98191 and temporary use permit MTM-98191-01.




                                  4                                              -


    (Signature of Holder)                                  (Signature of Authorized Officer)




      t>Z - OS · '202.0                                           I.   ,
    (Date)                                                 (Effective Date of GrantrrUP)




                                                                                               BLM-00006
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 5 of 36



                                EXHIBIT "A"
                              Legal Descriptions
                           Right-of-way MTM-98191

Pipeline Right-of-Way:

Principal Meridian, Montana
T. 37 N., R. 32 E.,
   sec. 5, lots 2 and 3, S1/2NE1/4, and E1/2SE1/4;
   sec. 10, SW1/4SWI/4;
   sec. 25, SW1/4SW1/4.
T. 36 N., R. 33 E.,
   sec. 9, W1/2SW1/4;
    sec. 22, SW1/4NW1/4, Nl/2SW1/4, and Wl/2SE1/4;
    sec. 26, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SEI/4.
T. 34 N., R. 34 E.,
    sec. 12, SW1/4NE1/4.
T. 35 N., R. 34 E.,
    sec. 27, SW1/4NE1/4 and NW1/4SE1/4.
T. 36 N., R. 34 E.,
    sec. 31, lot 4.
T. 33 N., R. 35 E.,
    sec. 1, SW1/4NWI/4, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1 /4;
    sec. 12, Nl/2NE1/4 and SE1/4NE1/4.
T. 34 N., R. 35 E.,
    sec. 21, NE1/4SW1/4.
T. 33 N., R. 36 E.,
    sec. 7, lots 2 and 3 and El/2SW1/4;
    sec. 17, SW1/4NW1/4, SWl/4, and SW1/4SE1/4;
    sec. 18, El/2NE1/4;
    sec. 20, NW1/4NE1/4 and NE1/4NW1/4;
    sec. 21, NW1/4SW1/4;
     sec. 27, NW1/4SW1/4;
     sec. 28, Wl/2NE1/4, SE1/4NE1/4, NE1/4NW1/4, and NE l/4SE l/4.
 T. 32 N., R. 37 E.,
     sec. 8, Nl/2NW1/4 and SE1/4NW1/4;
     sec. 22, SE1/4NW1/4, NEJ/4SW1/4, NW1/4SE1 /4, and S l/2SE1/4;
     sec. 26, SW1/4SE1/4;
     sec. 27, Nl/2NE1/4 and SE1/4NE1/4;
     sec. 35, Nl/2NE1/4 and SE1/4NE1/4.
 T. 30 N., R. 38 E.,
     sec. 1, W1/2SE1/4 and SE1/4SE1/4;
     sec. 12, E1/2NE1/4.




                                                                          BLM-00007
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 6 of 36



T. 31 N., R. 38 E.,
   sec. 6, lots 5 thru 7 and El/2SW1/4;
   sec. 7, NW1/4NE1/4, Sl/2NE1/4, NE1/4NW1/4, and NE1 /4SE1/4;
   sec. 8, Wl/2SW1/4 and SE1/4SW1/4;
   sec. 17, NW1/4NE1/4, Sl/2NE1/4, NE1/4NW1/4, and NE1/4SE1/4;
   sec. 21, Wl/2NE1/4, El/2NW1/4, Nl/2SE1/4, and SE1/4SE1 /4;
    sec. 27, Nl/2NW1/4, SE1/4NW1/4, and El/2SE1/4;
    sec. 34, NE1/4NE1/4;
    sec. 35, NE1/4SW1/4 and SE1/4SE1/4.
T. 29 N., R. 39 E.,
    sec. 1, lots I and 2.
T. 30 N., R. 39 E.,
    sec. 7, lots 2 and 3, El/2SW1/4, and SW1/4SE1/4;
    sec. 17, SW1/4NE1/4, W1/2NW1/4, SE1/4NWl/4, and Wl /2SE1/4;
    sec. 18, N1/2NE1/4;
    sec. 21, Nl/2SW1/4 and SE1/4SW1/4;
    sec. 27, SW1/4NW1/4, Nl/2SW1/4, and SE1/4SW1/4;
    sec. 35, Nl/2SW1/4.
T. 29 N., R. 40 E.,
    sec. 6, lots 3 and 4, S l/2NE 1/4, and SE l/4NW1/4.
T. 26 N., R. 42 E.,
    sec. 4, lot 4, SW1/4NW1/4, Wl/2SW1/4, and SE1/4SW1/4; -
    sec. 9, W1/2NE1/4, SEI/4NE1/4, and NE1/4NW1/4;
    sec. 10, SW1/4NW1/4, Wl/2SW1/4, and SE1/4SW1/4;
    sec. 15, SE1/4SW1/4;
    sec. 22, Wl/2NE1/4, NE1/4NW1/4, and Wl/2SE1/4;
     sec. 26, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
     sec. 27, N1/2NE1/4;
     sec. 35, Nl/2NE1/4 and SE1/4NE1/4.
 T. 27 N., R. 42 E.,
     sec. 32, lot 5 and SE1/4NE1/4;
     sec. 33, lot 7 and NW1/4SW1/4.
 T. 25 N., R. 43 E.,
     sec. 7, SW1/4NE1/4 and NW1/4SE1/4;
     sec. 27, SW1/4NE1/4.
 T. 24 N., R. 44 E.,
     sec. 5, lot 2;
     sec. 8, NE1/4NE1/4;
     sec. 15, Wl/2SW1/4 and SE1/4SW1/4;
     sec. 22, NE 1/4SE 1/4;
     sec. 26, SEI/4NE1/4 and El/2SE1/4;
     sec. 35, NE1/4NE1/4.
 T. 23 N., R. 45 E.,
     sec. 5, S l /2SW1/4;
     sec. 8, NE1/4NW1/4 and SW1/4SE1/4;




                                                                          BLM-00008
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 7 of 36



    sec. 17, Nl/2NE1/4 and SE1/4NE1/4;
    sec. 21, NE1/4NW1/4;
  . sec. 27, Wl/2NE1/4, NE1/4NW1/4, and NE1/4SE1/4.
T. 22 N., R. 46 E.,
    sec. 21, NW1/4SW1/4;
    sec. 34, Sl/2NE1/4 and SE1/4NW1/4.
T 11 N., R. 55 E.,
    sec. 4, lot 2, S1/2NE1/4, and NE1/4SE1/4;
    sec. 10, NEI/4 and NE1/4NW1/4;
    sec. 11, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
    sec.13, S1/2NW1/4, Nl/2SW1/4, Wl/2SE1/4, and SE1/4SE1 /4;
    sec. 14, Nl/2NE1/4 and SE1/4NE1/4;
    sec. 24, NE1/4NE1/4.
T. 11 N., R. 56 E.,
    sec. 19, lot 1, Nl/2NE1/4, SE1/4NE1/4, NE1/4NW1/4, and NE1/4SE1/4;
    sec. 20, Nl/2SW1/4, SE1/4SW1/4, and SWl/4SEl/4;
    sec. 28, Wl/2SW1/4;
    sec. 29, Wl/2NE1/4, SE1/4NE1/4, and NE1/4SE1/4;
    sec. 33, SW1/4NE1/4, Nl/2NW1/4, SE1/4NW1/4, Nl/2SE1/4, and SE1/4SE1/4.
T. 9 N., R. 57 E.,
     sec. 14, SW1/4NW1/4, Nl/2SW1/4, and SE1/4SW1/4;
     sec. 24, Wl/2SW1/4 and SE1/4SW1/4.
T. 8 N., R. 58 E.,
     sec. 14, NE1/4NE1/4.
T. 7 N., R. 59 E.,
     sec. 22, NE1/4SW1/4, Wl/2SE1/4, and SE1/4SE1/4.
 T. 6 N., R. 60 E.,
     sec. 20, SW1/4NE1/4 and NE1/4NW1/4.
 T. 3 N., R. 61 E.,
     sec. 15, El/2SE1/4.

Breakdown by ROW for Pipeline:

BLM = SO feet X 234,679.84 feet= 269.65 acres= 44.45 miles
ACOE = SO feet X 9,923.64 feet= 11.37 acres = 1.88 miles
Total = 50 feet X 244,603.48 feet= 281.02 Acres== 46.33 miles




                                                                             BLM-00009
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 8 of 36




Access Road Right-of-way:
Principal Meridian, Montana
T. 31 N., R. 37 E.,
   sec. 1, SE1/4NW1/4 and NE1/4SW1/4;
T. 26 N., R. 42 E.,
   sec. 4, lots 2 thru 5, El/2SE1/4, SW1/4SE1/4, and accretion to lots 2 and 3; -
   sec. 9, NWI/4NEI/4 and Nl/2NWI/4.
T. 23 N., R. 45 E.,
   sec. 14, NW1/4SW1/4;
   sec. 15, NEI/4SEI/4;
   sec. 23, NE1/4NE1/4.

Breakdown by ROW for Long Term Roads:

BLM = 30 feet X 8,558.79 feet= 5.67 acres= 1.62 miles
ACOE = 30 feet X 6,448.09 feet= 4.38 acres = 1.22 miles
Total = 30 feet X 15,006.88 feet= 10.05 acres= 2.84 miles
•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
Breakdown of Long Term Right-of-way:
Permanent Pipeline Right-of-way     - 281.02 acres
Permanent Access Road Right-of-way = 10.05 acres
                 Total Right-of-way = 291.07 acres




                                                                                    BLM-00010
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 9 of 36



                         EXHIBIT "A-1"
                   Temporary Legal Descriptions
             Temporary Use Permit (TUP) MTM-98191-01

TUP for Temporary Workspace:
PrincipaJ Meridian, Montana
T. 37 N., R. 32 E.,
   sec. 5, lots 2 and 3, S1/2NE1/4, and E1/2SE1/4;
   sec. 10, SW1/4SW1/4;
   sec. 25, SW1/4SWI/4.
T. 36 N., R. 33 E.,
   sec. 9, W1/2SW1/4;
   sec. 22, SW1/4NW1/4, Nl/2SW1/4, SE1/4SW1/4, and Wl/2SE1/4;
   sec. 26, Nl/2SW1/4, SE1/4SW1/4, and Sl/2SE1/4.
T. 34 N., R. 34 E.,
   sec. 12, SW1/4NE1/4.
T. 35 N., R. 34 E.,
   sec. 27, SW1/4NE1/4 and NW1/4SE1/4.
T. 36 N., R. 34 E.,
   sec. 31 , lot 4.
T. 33 N., R. 35 E.,
   sec. 1, SW1/4NW1/4, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
   sec. 12, N1/2NE1/4 and SE1/4NE1/4.
T. 34 N., R. 35 E.,
   sec. 21 , NE1/4SW1/4.
T. 33 N., R. 36 E.,
   sec. 7, lots 2 and 3 and El/2SW1/4;
   sec. 17, SW1/4NW1/4, SWl/4, and SW1/4SE1/4;
   sec. 18, El/2NE1/4;
   sec. 20, NW1/4NE1/4 and NE1/4NW1/4;
   sec. 21 , NW1/4SW1/4;
   sec. 27, NW1/4SW1/4;
   sec. 28, Wl/2NE1/4, SE1/4NE1/4, NE1/4NWI/4, and NE1/4SE1/4.
T. 32 N., R. 37 E.,
   sec. 8, Nl/2NW1/4 and SE1/4NW1/4;
   sec. 22, SE1/4NW1/4, El/2SW1/4, NW1/4SE1/4, and Sl/2SE1/4;
   sec. 26, SW1/4SE1/4;
   sec. 27, Nl/2NE1/4 and SE1/4NE1/4;
   sec. 35, Nl/2NE1/4, SE1/4NE1/4.
T. 30 N., R. 38 E.,
    sec. 1, Wl/2SE1/4 and SE1/4SEI/4;
    sec. 12, El/2NE1/4.
T. 31 N ., R. 38 E.,




                                                                         BLM-00011
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 10 of 36



   sec. 6, lots 5 thru 7 and E l/2SW1/4;
   sec. 7, Wl/2NE1/4, SE1/4NE1/4, NE1/4NW1/4, and NE1/4SE1 /4;
   sec. 8, Wl/2SW1/4 and SE1/4SW1/4;
   sec. 17, NW1/4NE1/4, S1/2NE1/4, NE1/4NW1/4, and NE1/4SE1/4;
   sec. 21, Wl/2NE1/4, El/2NW1/4, Nl/2SE1/4, and SE1/4SE1/4;
   sec. 27, Nl/2NW1/4, SE1/4NW1/4, and El/2SE1/4;
   sec. 34, NE1/4NE1/4;
   sec. 35, NE1/4SW1/4 and SE1/4SE1/4.
T. 29 N., R. 39 E.,
   sec. 1, lots 1 and 2.
T. 30 N., R. 39 E.,
    sec. 7, lots 2 and 3, El/2SW1/4, and SW1/4SE1/4;
    sec. 17, SW1/4NE1/4, Wl/2NW1/4, SE1/4NW1/4, and Wl/2SE1/4;
    sec. 18, Nl/2NE1/4;
    sec. 21, Nl/2SW1/4 and SE1/4SW1/4;
    sec. 27, SW1/4NW1/4, Nl/2SWI/4, and SE1/4SW1/4;
    sec. 35, Nl/2SW1/4.
T. 29 N., R. 40 E.,
    sec. 6, lots 3 and 4, Sl/2NE1/4, and SE1/4NWI/4.
T. 26 N., R. 42 E.,
    sec. 4, lot 4, SWI/4NW1/4, Wl/2SWI/4, and SE1/4SW1/4; -
    sec. 9, Wl/2NE1/4, SE1/4NE1/4, NE1/4NWI/4, and NE1/4SE1 /4;
    sec. 10, SW1/4NW1/4, Wl/2SW1/4, and SEI/4SW1/4;
    sec. 15, SE1/4SW1/4;
    sec. 22, Wl/2NE1/4, NE1/4NWI/4, Wl/2SE1/4, and SE 1/4SE1/4;
    sec. 26, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
    sec. 27, Nl/2NE1/4;
    sec. 35, Nl/2NE1/4 and SEI/4NE1/4.
T. 27 N., R. 42 E.,
     sec. 32, lot 5 and SE1/4NE1/4;
     sec. 33, lot 7 and NWI/4SW1/4.
 T. 25 N., R. 43 E.,
     sec. 7, SW1/4NE1/4 and NW1/4SE1/4;
     sec. 27, SW1/4NE1/4.
 T. 24 N., R. 44 E.,
     sec. 5, lot 2;
     sec. 8, NE1/4NE1/4;
     sec. 15, Wl/2SW1/4 and SEI/4SW1/4;
     sec. 22, NE1/4SE1/4;
     sec. 25, SWI/4SW1/4;
     sec. 26, SE1/4NE1/4 and El/2SE1/4;
     sec. 35, NE1/4NE1/4.
 T. 23 N., R. 45 E.,
     sec. 5, Sl/2SW1/4;
     sec. 8, NE1/4NW1/4 and SW1/4SE1/4;




                                                                          BLM-00012
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 11 of 36



   sec. 17, Nl/2NE1/4 and SE1/4NE1/4;
   sec. 21, NE1/4NW1/4;
   sec. 27, Wl/2NE1/4, NE1/4NW1/4, and NE1/4SE1/4.
T. 22 N., R. 46 E.,
   sec. 21, NW1/4SW1/4;
   sec. 34, S1/2NE1/4 and SE1/4NWI/4.
T 11 N., R. 55 E.,
   sec. 4, lot 2, S1/2NE1/4, and NE1/4SE1/4;
   sec. 10, NEl/4 and NE1/4NW1/4;
   sec. 11 , Nl/2SWI/4, SEI/4SW1/4, and SW1/4SE1/4;
   sec.13, S1/2NW1/4, Nl/2SW1/4, Wl/2SEI/4, and SE1/4SE1/4;
   sec. 14, Nl/2NE1/4 and SE1/4NE1/4;
   sec. 24, NEI/4NE1/4.
T. 11 N., R. 56 E.,
   sec. 18, lot 4;
   sec. 19, lot 1, Nl/2NE1/4, SE1/4NE1/4, NE1/4NWI/4, and NEI/4SE1/4;
   sec. 20, Nl/2SWI/4, SE1/4SWI/4, and SWl/4SEl/4;
   sec. 28, Wl/2SW1/4;
   sec. 29, Wl/2NEI/4, SEI/4NE1/4, and El/2SE1/4;
   sec. 33, SW1/4NE1/4, Nl/2NW1/4, SE1/4NW1/4, Nl/2SE1/4, and SE1/4SE1/4.
T. 9 N., R. 57 E.,
   sec. 14, SW1/4NW1/4, Nl/2SW1/4, and SE1/4SW1/4;
    sec. 24, Wl/2SW1/4 and SE1/4SW1/4.
T. 8 N., R. 58 E.,
    sec. 14, NEI/4NE1/4.
T. 7 N., R. 59 E.,
    sec. 22, NE1/4SW1/4, Wl/2SE1/4, and SE1/4SEI/4.
T. 6 N., R. 60 E.,
    sec. 20, SW1/4NE1/4 and NE1/4NW1/4.
T. 3 N., R. 61 E.,
    sec. 15, El/2SE1/4.

Breakdown ofTUP for Temporary Workspace Areas

BLM = 60 feet X 234,679.84 feet= 312.08 acres
ACOE = 60 feet X 9,923.63 feet= 12.22 acres
Total = 60 feet X 244,603.48 feet = 324.30 acres




                                                                            BLM-00013
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 12 of 36



TUP for Additional Temporary Workspace:
Principal Meridian, Montana
T. 37 N., R. 32 E.,
    sec. 5, lots 2 and 3, Sl/2NEI/4, and NE1/4SEI/4;
    sec. 10, SWI/4SW1/4;
    sec. 25, SW1/4SW1/4.
T. 36 N., R. 33 E.,
    sec. 9, Wl/2SW1/4 and SE1/4SWI/4;
    sec. 22, SWI/4NW1/4, Nl/2SWI/4, SE1/4SW1/4, and SW1/4SEI/4;
    sec. 26, El/2SW1/4 and SWI/4SE1/4.
T. 34 N., R. 34 E.,
    sec. 12, SWI/4NE1/4.
T. 33 N., R. 35 E.,
    sec. 1, SW1/4NWI/4, NW1/4SWI/4, El/2SWI/4, and SW1/4SEI/4;
    sec. 12, Nl/2NEI/4 and SE1/4NE1/4.
T. 33 N., R. 36 E.,
    sec. 7, lots 2 and 3 and El/2SW1/4;
    sec. 17, SWI/4NW1/4, SWI/4, and SW1/4SE1/4;
    sec. 18, El/2NEI/4;
    sec. 21, NWI/4SW1/4;
     sec. 27, Wl/2SWI/4;
     sec. 28, Wl/2NE1/4, SEI/4NEI/4, NEI/4NWI/4, and El/2SEI/4.
 T. 32 N., R. 37 E.,
     sec. 8, SE1/4NW1/4 and Nl/2NWI/4;
     sec. 22, SE1/4NW1/4, NE1/4SWI/4, NWI/4SE1/4, and SW1/4SE I/4;
     sec. 26, SWI/4SEI/4;
     sec. 27, Nl/2NE1/4 and SE1/4NEI/4;
     sec. 35, Nl/2NEI/4 and SEI/4NE1/4.
 T. 30 N., R. 38 E.,
     sec. 1, Wl/2SEI/4 and SEI/4SE1/4;
     sec. 12, El/2NE1/4.
 T. 31 N., R. 38 E.,
     sec. 6, lots 5 thru 7 and SEI/4SW1/4;
     sec. 7, SE1/4NEI/4, Wl/2NEI/4, NE1/4NWI/4 and NE1/4SE1/4;
     sec. 8, Wl/2SW1/4 and SE1/4SW1/4;
     sec. 17, NWI/4NE1/4, S1/2NE1/4, NEI/4NW1/4, and NE I/4SE1/4;
      sec. 21, Wl/2NE1/4, El/2NW1/4, Nl/2SEI/4, and SE1 /4SE 1/4;
      sec. 27, Nl/2NW1/4, SEI/4NW1/4, and El/2SEI/4;
      sec. 34, NEI/4NEI/4;
      sec. 35, NE1/4SW1/4 and SE1/4SEI/4.
 T. 29 N., R. 39 E.,
      sec. 1, lots 1 and 2.
  T. 30 N., R. 39 E.,
      sec. 7, lots 2 and 3, El/2SWI/4, and SW1/4SE1/4;




                                                                          BLM-00014
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 13 of 36



   sec. 17, SW1/4NE1/4, Wl/2NW1/4, SE1/4NW1/4, and Wl /2SE 1/4;
   sec. 18, Nl/2NE1/4;
   sec. 21, Nl/2SWI/4 and SE1/4SW1/4;
   sec. 27, SW1/4NW1/4, Nl/2SW1/4, and SE1/4SW1/4;
   sec. 35, Nl/2SW1/4.
T. 29 N., R. 40 E.,
   sec. 6, lots 3 and 4, S1/2NE1/4, and SE1/4NW1/4.
T. 26 N., R. 42 E.,
   sec. 4, lot 4, SW1/4NW1/4, Wl/2SW1/4, and SE1/4SW1 /4; -
   sec. 9, NW1/4NE1/4, NE1/4NW1/4, and NE1/4SE1/4;
    sec. 10, SW1/4NW1/4, NW1/4SW1/4, and SE1/4SW1/4;
    sec. 15, SE1/4SW1/4;
    sec. 22, SW1/4NE1/4, NE1/4NW1/4, Wl/2SE1/4, and SE1 /4SE1/4;
    sec. 26, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
    sec. 27, NE1/4NE1/4;
    sec. 35, Nl/2NE1/4 and SE1/4NE1/4.
T. 27 N., R. 42 E.,
    sec. 32, lot 5; -
    sec. 33, lot 7 and NW1/4SW1/4. -
T. 25 N., R. 43 E.,
    sec. 7, SW1/4NE1/4 and NW1/4SE1/4;
    sec. 27, SW1/4NE1/4.
T. 24 N., R. 44 E.,
    sec. 5, lot 2;
    sec. 15, Wl/2SW1/4 and SE1/4SW1/4;
    sec. 25, SW1/4SWI/4;
    sec. 26, SE1/4NE1/4 and El/2SE1/4;
    sec. 35, NE1/4NE1/4.
T. 23 N., R. 45 E.,
    sec. 5, Sl/2SW1/4;
    sec. 8, NE1/4NW1/4 and Sl/2SE1/4;
    sec. 17, Nl/2NE1/4 and SE1/4NE1/4;
    sec. 21, NE1/4NW1/4;
    sec. 27, Wl/2NE1/4, NE1/4NW1/4, and NE1/4SE1/4.
T. 22 N., R. 46 E.,
     sec. 21, NW1/4SW1/4;
     sec. 34,.Sl/2NE1/4 and SE1/4NW1/4.
 T. 11 N., R. 55 E.,
     sec. 4, lot 2, S1/2NE1/4, and NE1/4SE1/4;
     seG. 10, NEl/4 and NE1/4NW1/4;
     sec. 11, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
     sec. 13, SWI/4NW1/4, NE1/4SW1/4, Wl/2SE1/4, and SE1 /4SE1/4;
     sec. 14, Nl/2NE1/4 and SE1/4NE1/4;           .
     sec. 24, NE1/4NE1/4.
 T. 11 N., R. 56 E.,




                                                                          BLM-00015
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 14 of 36



   sec. 19, lot 1, Nl/2NEI/4, SEI/4NEI/4, Nl/2NW1/4, and NEI/4SEI/4;
   sec. 20, Nl/2SW1/4, SE1/4SW1/4, and SW1/4SE1/4;
   sec. 28, Wl/2SWI/4;
   sec. 29, Wl/2NE1/4, SEI/4NEI/4, and NEI/4SE1/4;
   sec. 33, SW1/4NEI/4, Nl/2NW1/4, SEI/4NWI/4, Nl/2SE1/4, and SEI/4SEI/4.
T 9 N., R. 57 E.,
   sec. 14, SW1/4NW1/4, Nl/2SW1/4, and SE1/4SW1/4;
   sec. 24, Wl/2SW1/4 and SEI/4SW l /4.
T. 8 N., R. 58 E.,
   sec. 14, NEI/4NEI/4.
T. 7 N., R. 59 E.,
   sec. 22, NEI/4SWI/4, Wl/2SEI/4, and SE1/4SEI/4.
T. 6 N., R. 60 E.,
   sec. 20, SWI/4NEI/4 and NE1/4NWI/4.
T. 3 N., R. 61 E.,
   sec. 15, El/2SE1/4.

Breakdown ofTUP for Additional Temporary Workspace Areas:

BLM = Variable widths X 124,996.72 feet= 111.97 acres
ACOE = Variable widths X 9,901.43 feet= 10.82 acres
Total = Variable widths X 134,898.15 feet== 122.79 acres




                                                                            BLM-00016
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 15 of 36




TUP for Temporary Access Roads:
Principal Meridian, Montana
T. 37 N., R. 32 E.,
   sec. 5, lots 2 and 3, S1/2NE1/4 and El/2SE1/4.
T. 35 N., R. 33 E.,
   sec. 12, SE1/4SE1/4;
   sec. 13, Nl/2NE1/4.
T. 34 N., R. 34 E.,
   sec. 2, lot 4;
   sec. 12, SW1/4NE1/4.
T. 33 N., R. 35 E.,
   sec. 1, NE1/4SW1/4 and Sl/2SW1/4;
   sec. 11, NE1/4NE1/4;
   sec. 12, NW1/4NW1/4.
T. 33 N., R. 36 E.,
   sec. 28, SE1/4NE1/4 and El/2SEI/4;
   sec. 33, NE1/4NE1/4;
   sec. 34, Wl/2NW1/4 and SE1/4NW1/4.
T. 32 N., R. 37 E.,
   sec. 7, NE1/4SW1/4;
   sec. 8, SE1/4SWI/4.
T. 30 N., R. 38 E.,
   sec. 2, Wl/2SE1/4;
   sec. 4, NE1/4SE1/4;
   sec. 9, NE1/4SW1/4 and NW1/4SE1/4.
T. 31 N., R. 38 E.,
   sec. 7, NE1/4SE1/4 and Sl/2SE1/4;
   sec. 8, NW1/4SW1/4;
   sec. 18, NW1/4NE1/4;
   sec. 21, El/2SE1/4;
    sec. 26, S l/2SWI/4;
    sec. 28, NE1/4NE1/4, S1/2NE1/4, and Wl/2SE1/4;
    sec. 33, NW1/4NE1/4;
    sec. 35, El/2SW1/4.
T. 30 N., R. 39 E.,
    sec. 27, Sl/2SWI/4.
T. 26 N., R. 42 E.,
    sec. 4, lots 2 and 3 and accretion to lots 2 and 3. -
T. 27 N., R. 42 E.,
    sec. 32, lot 5; -
    sec. 33, lot 6, Nl/2SWI/4, and accretion to lots 6 and 7. -
T. 23 N., R. 45 E.,
    sec. 8, SW1/4SE1/4;




                                                                            BLM-00017
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 16 of 36



   sec. 17, Nl/2NE1/4.
T. 21 N., R. 46 E.,
   sec. 5, lot 1 and S 1/2NE 1/4.
T. 2 N., R. 61 E.,
   sec. 24, S1/2SW1/4.

Breakdown of TUP for Temporary Access Road:

BLM = 30 feet X 53,361.64 feet= 36.51 acres
ACOE = 30 feet X 5,001.77 feet= 3.25 acres
Total = 30 feet X 58,363.41 feet = 39.76 acres
******************************************************************************

Breakdown for TUP:
Temporary Workspace Areas           = 324.30 acres
Additional Temporary Workspace Areas= 122.79 acres
Temporary Access Roads              = 39.76 acres
                           Total TUP = 486.85 acres




                                                                                 BLM-00018
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 17 of 36




                                           Exhibit B
                                    Special Stipulations
                                       MTM-98191
                                     MTM-98191-01

           NOTE: Specific Standard and/or Special Stip11latio11s may be removed, depe11di11g
           011 the i11formation provided in the Fi11a/ POD.

1. The Holder shall not be pennitted to use the granted areas for the proposed project until they
   have acquired all necessary Federal, State, or local pennits, licenses, easements, etc. on
   Federal, State and/or private lands crossed by the project.

2. Any surface disturbing activity, additional construction, or use that is not in accord with the
   approved POD shall not be initiated without the prior written approval of the Authorized
   Officer. A copy of the complete ROW grant, including all stipulations and approved POD,
   shall be made available on the ROW area during construction, operation, and
   decommissioning. Noncompliance with the above will be grounds for immediate temporary
   suspension of activities if it constitutes a threat to public health or safety or the environment.

3. The Holder shall not initiate any construction or other surface disturbing activities on the
   right-of-way without the prior written authorization of the Authorized Officer (AO). Such
   authorization shall be a written Notice to Proceed (NTP) issued by the AO. The AO may
   suspend or tenninate in whole, or in part; any NTP which has been issued when, in his
   judgement, unforeseen conditions arise which result in the approved tenns and conditions
   being inadequate to protect the public health and safety or to protect the environment. Other
   actions requiring NTPs may be identified as the final design and construction,
   reclamation/stabilization plans for the Keystone XL Pipeline Project are completed.

        a. Final Plan of Development (POD): The Final POD covers elements of construction
           and mitigation that are applicable everywhere on the project. In January 2020, the
           Holder submitted the updated Final POD, which is attached as Appendix B to the
           Record of Decision for the Keystone XL Pipeline Project. While the Project-wide
           POD contains generalized details of all Project components, including Project
           overview map, construction engineering and design need to be completed as well as
           field surveys for environmental mitigation requirements. As such, prior to issuance
           of a NTP, the Holder shall submit for BLM approval a POD that provides a detailed
           description of the approved pipeline and related facilities project. Plans that avoid,
           minimize, and mitigate environmental impacts will be incorporated into the POD as
           appendices, and will address a range of practices from reclamation to spill prevention




                                                                                                        BLM-00019
Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 18 of 36




   and fire prevention. .The various appendices will include information that will guide
   construction, operations, and maintenance.

b. Construction Spread PODs: Construction Spread PODs will tier from the Project-
   wide POD, meaning that the criteria and practices identified in the Project-wide POD
   are explicitly required project-wide and are not repeated in the Construction Spread
   PODs. The number and location of Construction Spread PODs will be determined
   after a construction contractor is selected by the Proponents and specific construction
   plans prepared. The Construction Spread PODs typically contain plan and profile
   maps and drawings, identify spatial and temporal environmental restrictions,
   document the location of all required measures, and contain other Project details.
   Each Construction Spread POD will be subject to review and acceptance by the BLM.
   When accepted, a NTP will allow the ROW Holder to use the public lands covered by
   that POD within the Terms and Conditions of the ROW grant.

c. Special Status Species Plans: Preconstruction surveys are required for the Special
   Status Species identified in the Final EIS/Supplemental EIS. The results of these
   surveys may identify the need for conservation and or mitigation plans. The BLM
   will notify the ROW Grant Holder if a species plan is determined necessary and the
   right to use the associated granted area will be withheld until the species plan is
   finalized. A NTP will be issued for each species plan area.

d. Sage-grouse Mitigation Plan: The Holder will comply with all provisions of the
   ..2017 Greater Sage-Grouse Conservation Plan." The Sage-Grouse Conservation
   Plan summarizes how the mitigation plan was developed in order to avoid and
   minimize impacts to sage-grouse and sage-grouse habitat. The plan describes the
   compensatory mitigation values for residual effects across federal and non-federal
   lands in Montana and South Dakota. On federal land, which is found only in
   Montana, the Project would be defined relative to the right-of-way grant which would
   be authorized under the Mineral Leasing Act for the construction, operation, and
   maintenance of the entire pipeline project footprint on federal land exclusive of
   transmission lines which would be separately approved under third-party right-of-way
   grants. The Sage-Grouse Conservation Plan shall be approved by the BLM through
   the Record of Decision for the ROWffUP Grant and is attached as Appendix M to
   the Final POD.


 e. Sage-grouse Conservation Buffers: The April 2017 Sage-Grouse Conservation
    Plan includes buffers around active sage-grouse leks that incorporate landscape
    features and habitat with time-of-day and time-of-year restrictions to minimize




                                                                                             BLM-00020
Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 19 of 36




    impacts to sage-grouse. Holder shall abide by all buffer and timing restrictions
    identified in the Conservation Plan (pages 6 - 13 and Attachment 2 of the
    Conservation Plan).



 f. Sage-Grouse Compensatory Mitigation Fund: The April 2017 Conservation Plan
    was voluntarily negotiated between TransCanada Keystone Pipeline LP (Keystone)
    and entities with the State of Montana and the Montana Bureau of Land
    Management (BLM), and directs mitigation funds for residual effects on federal and
    non-federal lands to the State of Montana's Greater Sage Grouse Stewardship Fund
    (Fund). The Fund's underlying purpose is to "maintain, enhance, restore, expand, or
    benefit sage-grouse habitat and populations." Keystone shall deposit mitigation
    funds into the Stewardship Account prior to the NTP being issued. Mitigation funds
    are to be used within three years and must be spent in counties where the impact
    occurs (i.e., Phillips, Valley, McCone, Prairie, Garfield or Fallon County). Selected
    project(s) must include habitat preservation, restoration, enhancement, and/or
    creation, and directly and indirectly benefit sage-grouse populations that are
    impacted by the project. On September 14, 2018, the Montana Sage-Grouse
    Oversight Team (MSGOT) considered and accepted the Keystone mitigation funds
    as a financial contribution into the Stewardship Account as directed by the
    Conservation Plan. The MT Sage Grouse Conservation Program will allocate the
    money to sage-grouse conservation efforts in Valley, McCone, Prairie, Garfield or
    Fallon Counties in Montana consistent with the terms identified in the Conservation
    Plan.

 g. Sage-Grouse Habitat Restoration: The 2017 Sage-Grouse Conservation Plan
    identifies Sage-grouse habitat restoration, as well as overall reclamation for the
    Project, is an important aspect of the minimization measures the Project will
    implement to reduce long-term adverse impacts. Keystone developed specific
    construction and reclamation procedures to restore native grasses, forbs, and shrubs
    within all sagebrush habitat that will be crossed by the Project, as well as specific
    procedures for restoring other native grasslands separate from non-native pastures.
    Keystone shall complete all restoration and restoration monitoring activities as
    described in the Conservation Plan, including Attachments 3 and 4 to the
    Conservation Plan.

h. Migratory Bird Habitat Conservation Plan: A Migratory Bird Treaty Act
   Conservation Plan developed by the Holder and US Fish and Wildlife Service will
   focus on conservation and or mitigation techniques for migratory birds and associated
   habitat. There may be more plans submitted by the Proponents, covering different




                                                                                            BLM-00021
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 20 of 36




           portions of the project area. The BLM reviews all plan(s), and, when acceptable,
           accepts the plan(s) and issues a NTP for the respective portions of the project area.
           Upon acceptance by the BLM, the Holder is responsible for following the plan.

      i.   National Historic Trails Treatment Plan: Guided by the procedures and
           requirements of the Programmatic Agreement for the Keystone XL Pipeline Project, a
           Historic Properties Treatment Plan (HPTP) for Lewis and Clark National Historic
           Trails and contributing landscapes will be prepared due to the linear nature of the
           trails and the expanse of the associated landscapes. A NTP will be issued upon
           acceptance of the HPTP for Lewis and Clark National Historic Trails.

      j.   Historic Property Treatment Plans associated with the Programmatic
           Agreement: The Programmatic Agreement for the Keystone XL Pipeline Project
           identifies processes and procedures to determine if historic properties are eligible for
           the National Register of Historic Places and if these properties would be adversely
           affected by the project's construction and/or operation. The Programmatic
           Agreement requires the preparation of Historic Property Treatment Plans for eligible
           resources that are determined to be adversely affected by the project. Identification of
           cultural resources in the project area is ongoing, including National Register
           eligibility and effects determinations. The number and location of historic properties
           requiring a Historic Properties Treatment Plan is unknown at this time. The BLM
           will notify the Holder when a Historic Properties Treatment Plan is determined
           necessary and the right to use that granted area is withheld until the Historic
           Properties Treatment Plan is finalized in accordance with the Programmatic
           Agreement procedures and requirements. A NTP will be issued for each Historic
           Properties Treatment Plan area.

        k. Areas of Tribal Concern and Monitoring: Multiple locations have been identified
           by Tribes which are not defined as "Historic Properties" but may be considered as
           areas of Tribal interest, further consultation with Tribes is ongoing and site specific
           avoidance strategies and/or mitigation will be completed prior to construction (if
           warranted). The right to use the granted area is withheld until consultation efforts are
           completed as determined by the agency responsible for the identified area of Tribal
           interest. Areas identified by Tribes for monitoring during construction have been
           identified and are supplied in Appendix R of the Plan Of Development.


4. The Holder will arrange and schedule a preconstruction conference(s) with the BLM
   Authorized Officer prior to the Holder's commencing construction and/or surface disturbing
   activities on the ROW or specific construction phase of the ROW. The Holder and/or his




                                                                                                      BLM-00022
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 21 of 36




   representative(s) will attend this conference. The Holder's contractor, or agents involved
   with construction and/or any surface disturbing activities associated with the ROW, will also
   attend this conference to review the stipulations of the authorization, including the POD, as
   applicable. The Holder shall notify the Authorized Officer of the schedule for any
   preconstruction conference at least 30 calendar days in advance of the preconstruction
   conference. Preconstruction conferences are required for each construction spread and will
   involve BLM field offices located in the construction spread area.

5. The Holder shall designate a representative(s) who shall have the authority to act upon and
   implement instructions from the Authorized Officer. The Holder's representative shall be
   available for communication with the Authorized Officer within a reasonable time when
   construction or other surface disturbing activities are underway.


6. The Holder shall comply and implement conservation measures for federally listed species
   contained within the U.S Fish and Wildlife Service (USFWS) transmittal letter of
   concurrence, dated December 23, 2019 (see Appendix U,ofthe Final POD, pp 3-22 of the
   Concurrence letter). The holder shall monitor the progress of actions and the impact on
   species and provide annual reports to the BLM by December 31st to be transmitted to the
   USFWS. The report will include a summary of completed project activities and conservation
   measures implemented that year under BLM and USACE jurisdictions. Annual reporting will
   continue until project activities under respective federal jurisdictions have been completed.
   (see Appendix U, pg. 40 of the Biological Opinion) Failure to comply with these
   requirements shall be cause for suspension or termination of the ROW grant.


7. The Holder shall comply with the Programmatic Agreement titled, "Programmatic
   Agreement for the Keystone XL Pipeline Project" signed and executed by all parties and
   effective on December 16, 2013.

8. Construction sites shall be maintained in a sanitary condition at all times; waste materials at
   those sites shall be disposed of promptly in an appropriate waste disposal site. 'Waste' means
   all discarded matter including, but not limited to, human waste, trash, garbage, refuse, oil
   drums, petroleum products, ashes, and equipment. A litter policing program shall be
   implemented by the Holder which covers all roads and sites associated with the ROW.

9. The Holder will be liable for all fire suppression costs resulting from fires caused during
   construction or operations. The Holder shall comply with all guidelines and restrictions
   imposed by agency fire control officials.




                                                                                                     BLM-00023
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 22 of 36




10. The Holder shall fund in accordance with 43 CFR 2885.23 a third-party Compliance and
    Inspection Program [contract(s)] as deemed necessary by the Authorized Officer to ensure
    compliance with the terms, conditions, and stipulations of this ROW grant and applicable
    laws and regulations.

11. The Holder shall not initiate any construction or other surface disturbing activities as a minor
    change to the ROW or Final POD without prior written approval of the Authorized Officer,
    or his delegate. Such authorization shall be a written Change of Condition or Variance.
    Each Change of Condition/Variance shall authorize construction or use only as therein
    expressly stated and only for the particular location and use therein described. All changes of
    Condition/Variances are subject to such terms and conditions as deemed necessary by the
    Authorized Officer at the time of approval. Approved changes authorize construction or use
    only as therein expressly stated and only for the particular location, phase, area, or use
    described. The Authorized Officer may by written notice suspend or terminate in whole or in
    part any change of condition/variance which has been approved, when in the Authorized
    Officer's judgment, unforeseen conditions arise which result in the approved terms and
    conditions being inadequate to protect the public health and safety or to protect the
    environment.

12. Construction-related traffic shall be restricted to routes approved by the authorized officer.
    New access roads or cross-county vehicle travel will not be permitted unless prior written
    approval is given by the authorized officer. Authorized roads used by the Holder shall be
    rehabilitated or maintained when construction activities are complete as approved by the
    authorized officer.

13. No non-emergency construction or maintenance activities shall be performed during periods
    when the soil is too wet to adequately support construction equipment. If such equipment
    creates ruts in excess of four inches (4") deep with a 110-foot length, the soil shall be deemed
    too wet to adequately support construction equipment. Ruts created during construction shall
    be rehabilitated to at least the condition that existed prior to construction.

14. Pursuant to the Native American Graves Protection and Repatriation Act (NAGPRA) 43
    CFR 10, the Holder of this authorization must immediately notify the Authorized Officer, by
    telephone, with written confirmation, immediately upon the discovery of human remains,
    funerary items, sacred objects, or objects of cultural patrimony. Further, pursuant to 43 CFR
    10.4 (c) and (d), the Holder must stop activities in the vicinity of the discovery and take
    applicable measures to protect it until written notification to proceed is issued by the
    Authorized Officer in accordance with the NAGPRA Plan of Action Appendix of the
    Historic Properties Treatment Plan is included in the Final POD. The BLM Authorized
    Officer will determine avoidance, protection or mitigation measures in consultation with the




                                                                                                       BLM-00024
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 23 of 36




   Holder, Montana SHPO, and affected Tribes. Costs associated with the discovery,
   evaluation, protection or mitigation of the discovery shall be the responsibility of the Holder.

15. Any cultural resources (historic or prehistoric site or object) discovered by the Holder, or any
    persons working on the Holder's behalf on Federal land shall be immediately reported to the
    Authorized Officer. Holder shall suspend all operations in the immediate area of such
    discovery and take applicable measures to protect it until written authorization to proceed is
    issued by the Authorized Officer in accordance with the Inadvertent Discovery section of the
    Historic Properties Treatment Plan included in the Final POD. Costs associated with the
    discovery, evaluation, protection or mitigation of the discovery shall be the responsibility of
    the Holder.

16. The Holder shall comply with the construction practices and mitigating measures established
    by 33 CFR 323.4, which sets forth the parameters of the "nationwide permit" required by
    Section 404 of the Clean Water Act. If the proposed action exceeds the parameters of the
    nationwide permit, the Holder shall obtain an individual permit from the appropriate office of
    the Army Corps of Engineers and provide the Authorized Officer with a copy of the same.
    Failure to comply with this requirement shall be cause for suspension or termination of the
    ROW grant.

17. The authorized officer may suspend or terminate in whole, or in part, any notice to proceed
    which has been issued when, in his judgment, unforeseen conditions arise which result in the
    approved terms and conditions being inadequate to protect the public health and safety or to
    protect the environment.

18. The holder shall not initiate any construction or other surface disturbing activities on the
    right-of-way without the prior written authorization of the authorized officer. Such
    authorization shall be a written notice to proceed issued by the authorized officer. Any
    notice to proceed shall authorize construction or use only as therein expressly stated and only
    for the particular location or use therein described.

19. Use of pesticides shall comply with the applicable Federal and state laws. Pesticides shall be
    used only in accordance with their registered uses and within the limitations imposed by the
    Secretary of the Interior. Prior to the use of pesticides, the holder shall obtain from the
    authorized officer written approval of a plan showing the type and quantity of material to be
    used, pest(s) to be controlled, method of application, location of storage and disposal of
    containers, and any other information deemed necessary by the authorized officer.
    Emergency use of pesticides shall be approved in writing by the authorized officer prior to
    such use.




                                                                                                       BLM-00025
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 24 of 36




20. The holder shall be responsible for noxious weed control on disturbed areas within the
    footprint of the project including temporary and long term pipeline right-of-way, temporary
    workspace, ATWS, temporary and long term access roads. The holder is responsible for
    consultation with the authorized officer and/or local authorities for acceptable weed control
    methods (within limits imposed in the grant stipulations). See Table 1-2 and Noxious Weed
    Management Plan, Appendix L, in the Final POD.

21. The holder shall protect all survey monuments found within the right-of-way. Survey
    monuments include, but are not limited to, General Land Office and Bureau of Land
    Management Cadastral Survey Comers, reference comers, witness points, U.S. Coastal and
    Geodetic benchmarks and triangulation stations, military control monuments, and
    recognizable civil (both public and private) survey monuments. In the event of obliteration
    or disturbance of any of the above, the holder shall immediately report the incident, in
    writing, to the authorized officer and the respective installing authority if known. Where
    General Land Office or Bureau of Land Management right-of-way monuments or references
    are obliterated during operations, the holder shall secure the services of a registered land
    surveyor or a Bureau cadastral surveyor to restore the disturbed monuments and references
    using surveying procedures found in the Manual of Surveying Instructions for the Survey of
    the Public Lands in the United States, latest edition. The holder shall record such survey in
    the appropriate county and send a copy to the authorized officer. If the Bureau cadastral
    surveyors or other Federal surveyors are used to restore the disturbed survey monument, the
    holder shall be responsible for the survey cost.

22. The holder of this right-of-way grant or the holder's successor in interest shall comply with
    Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and the regulations of the
    Secretary of the Interior issued pursuant thereto.

23. The holder shall not use frozen soil, soil mixed with snow, or saturated soil during
    backfilling. Topsoil spreading shall not be done when the ground or topsoil is frozen or wet.

24. The holder shall conduct all activities associated with the construction, operation, and
    termination of the right-of-way within the authorized limits of the right-of-way.

25. All above-ground structures not subject to safety requirements shall be painted by the holder
    to blend with the natural color of the landscape. The paint used shall be a color which
    simulates •·standard Environmental Colors" designated by the Rocky Mountain Five-State
    Interagency Committee. The color selected for this pipeline is Covert Green.

26. The holder shall be liable for damage or injury to the United States to the extent provided by
    43 CFR Sec. 2886.13. The holder shall be held to a standard of strict liability for damage or
    injury to the United States resulting from fire or soil movement (including landslides and




                                                                                                     BLM-00026
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 25 of 36




   slumps as well as wind and water-caused movement of particles) caused or substantially
   aggravated by any of the following within the right-of-way or permit area:

   (1) Activities of the holder including, but not limited to construction, operation, maintenance,
       and termination of the facility.

   (2) Activities of other parties including, but not limited to:

                                  a.   Land clearing and logging.
                                  b.   Earth-disturbing and earth-moving work.
                                  c.   Blasting.
                                  d.   Vandalism and sabotage.
                                  e.   Acts of God.

       The ROW holder is strictly liable for any activity or facility associated with their ROW
       area that the BLM determines presents a foreseeable hazard or risk of damage or injury
       (ie. oil spills, water contamination) to the United States. In accordance with strict
       liability regulations at 43 CFR 2886.13(b)(3), the updated maximum amount for Calendar
       Year 2020 is $2,709,000. The BLM will update this amount each year to account for
       "changes in the Consumer Price Index for All Urban Consumers, U.S. City Average as of
       July of each year" (43 CFR 2886.13(b)(3)) in which the ROW holder is strictly liable for
       any activity or facility associated currently with their ROW area.

       This section shall not impose strict liability for damage or injury resulting primarily from
       an act of war or from the negligent acts or omissions of the United States.

27. The holder shall provide a bond in the amount of $84,065,960 to be maintained until
    restoration of disturbed areas and other requirements relative to the construction phase of the
    project have been accepted by the authorized officer. Upon completion, or partial
    completion of these construction related requirements, the authorized officer may tenninate
    or reduce the amount of the bond.

   The holder agrees that all monies deposited with the authorized officer as security for
   holder's perfonnance of the tenns and conditions of this grant may, upon failure on the
   holder's part to fulfill any of the requirements herein set forth or made a part hereof, be
   retained by the United States to be applied as far as may be needed to the satisfaction of the
   holder's obligations assumed hereunder, without prejudice whatever to any other rights and
   remedies of the United States.

28. The holder(s) shall comply with all applicable Federal laws and regulations existing or
    hereafter enacted or promulgated. In any event, the holder(s) shall comply with the Toxic
    Substances Control Act of 1976, as amended (15 U.S.C. 2601, et seq.) with regard to any
    toxic substances that are used, generated by or stored on the right-of-way or on facilities




                                                                                                      BLM-00027
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 26 of 36




   authorized under this right-of-way grant. (See 40 CFR, Part 702-799 and especially,
   provisions on polychlorinated biphenyls, 40 CFR 761.1-761.193) Additionally, any release
   of toxic substances (leaks, spills, etc.) in excess of the reportable quantity established by 40
   CFR, Part 117 shall be reported as required by the Comprehensive Environmental Response,
   Compensation and Liability Act of 1980, Section 102b. A copy of any report required or
   requested by any Federal agency or State government as a result of a reportable release or
   spill of any toxic substances shall be furnished to the authorized officer concurrent with the
   filing of the reports to the involved Federal agency or State government.

29. The holder agrees to indemnify the United States against any liability arising from the release
    of any hazardous substance or hazardous waste (as these terms are defined in the
    Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
    U.S.C. 9601, et seq. or the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
    6901 et seq.) on the right-of-way (unless the release or threatened release is wholly unrelated
    to the right-of-way holder's activity on the right-of-way). This agreement applies without
    regard to whether a release is caused by the holder, its agent, or unrelated third parties.

30. For the purpose of determining joint maintenance responsibilities, the holder shall make road
    use plans known to all other authorized users of the road. Holder shall provide the
    authorized officer, within 30 days from the date of the grant, with the names and addresses of
    all parties notified, dates of notification, and method of notification. Failure of the holder to
    share proportionate maintenance costs on the common use access road in dollars, equipment,
    materials, or manpower with other authorized users may be adequate grounds to terminate
    the right-of-way grant. The determination as to whether this has occurred and the decision to
    terminate shall rest with the authorized officer. Upon request, the authorized officer shall be
    provided with copies of any maintenance agreement entered into.

31. The holder shall coordinate with the parties holding authorized rights on the adjacent and
    affected lands (such as the grazing permittee/lessee and other right-of-way holders).

32. In the event that the (federal) public land underlying the right-of-way (ROW) encompassed
    in this grant, or a portion thereof, is conveyed out of Federal ownership and administration of
    the ROW or the land underlying the ROW is not being reserved to the United States in the
    patent/deed and/or the ROW is not within a ROW corridor being reserved to the United
    States in the patent/deed, the United States waives any right it has to administer the ROW, or
    portion thereof, within the conveyed land under Federal laws, statutes, and regulations,
    including the regulations at 43 CFR Part [2880], including any rights to have the holder apply
    to BLM for amendments, modifications, or assignments and for BLM to approve or
    recognize such amendments, modifications, or assignments. At the time of conveyance, the
    patentee/grantee, and their successors and assigns, shall succeed to the interests of the United
    States in all matters relating to the right-of-way, or portion thereof, within the conveyed land




                                                                                                        BLM-00028
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 27 of 36




   and shall be subject to applicable State and local government laws, statutes, and ordinances.
   After conveyance, any disputes concerning compliance with the use and the terms and
   conditions of the ROW shall be considered a civil matter between the patentee/grantee and
   the ROW Holder.


33. Within 60 days after placing the pipeline in service, the holder will submit to the AO, as-built
    drawings and GIS shapefile or facilities and a certification of completed construction
    verifying that the facility has been constructed (and tested) in accordance with the design,
    plans, specifications, and applicable laws and regulations.

34. The BLM requires that Keystone XL incorporate Pipeline and Hazardous Materials Safety
    Administration (PHMSA) specific conditions identified in the Final EIS as part of its
    Keystone XL Pipeline Final POD for compliance with the Mineral Leasing Act ROW grant.
    The 57 PHMSA Special Conditions identified in Appendix U of the Final Environmental
    Impact Statement for the Keystone XL Pipeline are attached as conditions to the MLA grant
    (MTM-98191) issued by BLM to TransCanada Keystone Pipeline, LP ("Keystone"). The
    conditions are required to construct and operate the Keystone XL Pipeline ("Keystone XL"
    or the "pipeline"). BLM will require Keystone to include all its written design, construction,
    and operating and maintenance plans and procedures as identified in the Special Conditions
    (Document version February 10, 2011) in the Final POD as part of the ROW Grant.

35. The holder will adhere to the requirements provided in the Bureau of Reclamation Required
    Crossing Criteria for Reclamation Facilities for the TransCanada Keystone XL Pipeline dated
    April 2013, in consultation with Reclamation and the associated operating entity, as site
    specific crossing designs and construction plans are finalized and agreed upon through
    written concurrence with Reclamation in accordance with 43 CFR 429. The required crossing
    criteria are included in the Final Plan of Development for the Keystone XL Pipeline Project
    as Appendix M and herein made part of the ROW grant. Additional consultation with
    Reclamation and associated operating entities is required for any facility crossings utilizing
    the United States 1890 Canal Act Reservations for ditches and canals that are or may be
    identified during construction.




                                                                                                       BLM-00029
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 28 of 36



                                        Exhibit B
                                  BLM Special Stipulations
                                      MTM-98191
                                     MTM-98191-01
                                             Supplement 1

As requested, the Bureau of Land Management (BLM) has reviewed certain special stipulations
found in Exhibit B of the offered right-of-way {ROW) grant MTM-98191 and temporary use
permit (TUP) MTM-98191-01 for the Keystone XL Pipeline Project. In response to the request,
the BLM reviewed stipulation numbers 1, 13, and 23 for purposes of providing additional
language to clarify the intended compliance and/or enforcement for each respective
stipulation.

Each stipulation is cited with added language for clarification provided below as requested.

1. The Holder shall not be permitted to use the granted areas for the proposed project until they have
acquired all necessary Federal, State, or local permits, licenses, easements, etc. on Federal, State and/or
private lands crossed by the project.

           1. Added language for clarification: The Holder shall not be issued a Notice to Proceed
               with activities on federal land parcels granted for the proposed project in Montana
               until they have acquired all necessary Federal, State, or local permits ... on Federal,
               State and/or private land in the specified/segmented area of the project which is
               under review by the Granter (i.e., the granted lands in Montana).

13. No non-emergency construction or maintenance activities shall be performed during periods
when the soil is too wet to adequately support construction equipment If such equipment creates
ruts in excess of four inches (4") deep with a 110-foot length, the soil shall be deemed too wet to
adequately support construction equipment Ruts created during construction shall be
rehabilitated to at least the condition that existed prior to construction.

        13. Added language for clarification: In order to prevent rutting and excessive damage to
        vegetation outside of wetlands, the Holder shall not perform construction activities during
        periods of high soil moisture when construction vehicles will cause rutting deeper than four
        (4) inches on a) areas where topsoil is not stripped and removed from the construction
        ROW for the pipeline or other associated facilities or, b) areas where excessive soil mixing is
        occurring or would occur as a result of the rutting.

23. The holder shall not use frozen soil, soil mixed with snow, or saturated soil during back-filling.
Topsoil spreading shall not be done when the ground or topsoil is frozen or wet.


        23. Added language for clarification: The holder shall not use frozen soil, soil mixed with snow,
        or saturated soil during back-filling. Topsoil spreading shall not be done when the ground or
        topsoil is frozen or saturated (one word change).




                                                                                                              BLM-00030
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 29 of 36
                                         Exhibit C
                     US Army Corps ofEngineers-Omaha District
                             Standard Terms andConditions
        33 USC 408 (Section 14 of the Rivers and Harbors Act of 1899, as amended)


LIMITS OF THE AUTHORIZATION

    I. This pennission only authorizes you Keystone, the requester, to undertake the activity
       describedhereinundertheauthorityprovidedinSection 14 of the Rivers and Harbors Act
       ofl 899, as amended (33 USC 408). This pennission does not obviate the need to obtain
       other federal, state, or local authorizations required by law. This pennission does not grant
       anypropertyrightsorexclusiveprivileges, and you must have appropriate real estate
       instruments in place prior to construction and/or installation.
   2. The time limit for completing the work authorized on USACE lands ends on September
       30, 2023 _ If you find that you need more time to complete the authorized activity,
       submit your request for a time extension to this office for consideration at least one
       month before the above date is reached.
   3. Without prior written approval of the US ACE, youmustneithertransfer nor assign this
       pennission nor sublet the premises or any part thereof, nor grant any interest, privilege or
       license whatsoever in connection with this pennission. Failure to comply with this
       condition will constitute noncompliance forwhich the pennission may be revoked
       immediately by USACE.
   4. The requester understands and agrees that, if future operations by the United States require
       the removal, relocation, or other alteration of the work herein authorized, orif, in the
       opinion of the Secretary of the Anny or an authorized representative, said work will cause
       unreasonable conditions and/or obstruction of USACE project authorized design, the
       requester will be required upon due notice from the USACE, to remove, relocate, or alter
       the structural work or obstructions caused thereby, without expense to the United States.
       No claim can be made against the United States on account of any such removal or
       alteration.

INDEMNIFICATION AND HOLD HARMLESS
   5. The United States will in no case be libel for:
          a. Anydamageorinjuryto the structures orworkauthorizedbythepennission that may be caused
             or result from future operations undertaken by the United States, and no claim or right to
             compensation will accrue from any damage; or
         b. Damageclaimsassociated with any future modification, suspension, revocation ofthis
             pennission.
   6. The United States will not be responsible for damages orinjuries which may arise from or be
      incident to the construction, maintenance, and use of the project requested by you, nor for
      damages to the property or injuries to your officers, agents, servants, or employees, or
      others who may be on your premises or project work areas or the federal project(s) rights-of-
      way. By accepting this pennission, you hereby agree to fully defend, indemnify, and hold
      harmless the United States and USACE from any and all such claims, subject to any




                                                                          Keystone XL Pipeline Project

                                                                                                          BLM-00031
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 30 of 36
                                Standard Terms and Conditions
           33 USC 408 (Section 14 of the Rivers and Harbors Act of 1899, as amended)


     limitations in law.
  7. Any damage to the water resources development project or other portions of any federal
     project(s) resulting from your activities must be repaired at your expense.

REEVALUATION OF PERMISSION

  8. The detennination that the activity authorized by this pennission would not impairthe
     usefulness ofthefederal project and would not be injurious to the public interest was
     made in reliance on the information you provided.
  9. This office, at its sole discretion, may reevaluate its decision to issue this permission at
     any time circumstances warrant, which may result in a determination that it is
     appropriate or necessary to modify or revoke this pennission. Circumstances that could
     require a reevaluation include, but are not limited to, the following:
        a. you fail to comply with the terms and conditions ofthis permission;
        b. the infonnation provided in support of your application forpennission proves to
            have been inaccurate or incomplete; or
        c. significant new information surfaces which this office did not consider in reaching
            the original decision that the activity would not impair the usefulnessofthewater
            resourcesdevelopmentprojectandwouldnotbe injurious to the public interest.

CONDUCT OF WORK UNDER THIS PERMISSION

  10. You are responsible for implementing any requirements for mitigation, reasonable
      and prudent alternatives, or other conditions or requirements imposed as a result of
      environmental compliance.
  11. Work/usage allowed under this pennission must proceed in a manner that avoids
      interference with the inspection, operation, and maintenance of the federal project.
  12. In the event ofany deficiency in the design or construction ofthe ofthe requested
      activity, you aresolelyresponsiblefortakingremedial action to correct the
      deficiency.
  13. The right is reserved to the USACE to enter the premises at any time and for any
      purpose necessary or convenient in connection with the government purposes, to
      make inspections, to operate and/or to make any otheruse ofthe lands as may be
      necessaryinconnectionwithgovernment purposes, and you will have no claim
      for damages on account thereof against the United States ofany officer, agent or
      employee thereof.
  14. You must provide copies of pertinent design, construction, and/or usage
      submittals/documents. USACE may request that survey and photographic
      documentation of the alteration work and the impacted project area be provided before,
      during, and after construction and/or installation.
  15. You may be required to perform an inspection of the federal project with the USA CE,
      prior to youruse ofthe structure, to document existing conditions.




                                                                        Keystone XL Pipeline Project

                                                                                                       BLM-00032
     Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 31 of 36
                              Standard Terms and
                             Conditions Pursuant to
          33 USC 408 (Section 14 of the Rivers and Harbors Act of 1899, as amended)

   16. USACE shall not be responsible for the technical sufficiency ofthe
       alteration design nor for the construction and/or installation work.

ADDITIONAL SPECIAL CONDITIONS

   17. Please add the following conditions to the ROW grant:

         a. All environmental commitments in the Environmental Impact Statement,
            Record of Decision, and Plan of Development submitted by Keystone and
            all conservation recommendations in the Biological Opinion as applicable
            and are hereby incorporated by reference.

         b. The pipeline will be maintained and operated per ASME 831 .4, 49 CFR 195,
            API 1104, and related codes.

         c. Keystone must adhere to the requirements outlined in 40 CFR 89, 40 CFR 90,
            and 40 CFR 112.

         d. Copies of the SPCC plans and MTDEQ permits (i.e. SWPPP) must be
            provided to the Corps Environmental Compliance Coordinators prior to
            beginning construction activities.

         e. Cathodic Protection will be operated and maintained per applicable codes
            and Keystone's Operations and Maintenance Manual. Wall thickness testing
            will be performed within 3 years of pipeline operation. Future In-line
            inspections will be conducted consistent with 49 CFR 195.452 (G)(3 ). The
            periodic in-line inspection will be performed in-lieu of periodic hydro tests.
            Copies of the inspection report must be sent to the Fort Peck Project Office
            within 90 days of the date it was submitted to PHMSA.

         f. The Drilling Fluid Management Plan/Horizontal Directional Drilling Plan
            must be submitted and approved to the Corps prior to the construction of the
            pipeline. Any HOD drill cuttings/mud shall be containerized and
            transported to an approved disposal facility off Corps property.

         g. All plans not final at the time the Environmental Impact Statement is
            complete will be submitted to the Corps for review and the incorporation
            of Corps comments prior to submittal to PHMSA.

         h. These plans include, but are not limited to the;
               1. Geographical Response Plan
               2. Operations and Maintena'!ce Manual
               3. Risk Assessment {Integrity Management Plan)
               4. Spill Models (Using theNational Hydrography Dataset by the USGS)

          i. Any plans that have been updated in condition "d" and "f and "h" must be
             sent to USACE Environmental Compliance Coordinator at the Omaha
             District                                              Keystone XL Pipeline Project

                                                                                                  BLM-00033
Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 32 of 36
                        Standard Terms and
                       Conditions Pursuant to
     33 USC 408 (Section 14 of the Rivers and Harbors Act of 1899, as
     amended)


     and the Fort Peck Project Office within 90 days of finalizing the updates.

   j. Must provide as-built drawings as they become available for the crossing at
      Fort Peck to the Corps Section 408 Coordinator Omaha District Office and
      the Operations Project Manager Fort Peck Project, but no longer than 18
      months of the completion of pipeline construction.

    k. Commitment for Training Exercises:
          1. Must conduct full scale 'open water and full-scale winter/ice exercises
             at Fort Peck Project. The full-scale exercises will occur once every 3
             years (triennial cycle). The first exercise will occur within the first 3
             years after the pipeline becomes operational. These exercises should
             be on alternating schedules (i.e. open water exercise at Fort Peck
             Reservoir during the first triennial cycle, followed by winter
             exercise on the Missouri River during the following triennial cycle,
             etc.)
          2. To facilitate Corps staff involvement, Keystone must notify the
             Corps Environmental Compliance Coordinators at the Omaha
             District Office and the Fort Peck Project Office at least ninety (90)
             days prior to initiation of the training exercises. Keystone must
             also solicit the participation of key stakeholders (federal, state,
             local, and Tribal) in these exercises.

   1. Installation of an underflow dam in the event of a release on Bear Creek is
      required to reduce the risk of contamination into the Fort Peck Reservoir.

   m.No hydrostatic test water is allowed to be withdrawn from the reservoir of
     Fort Peck Lake. Hydrostatic test water should be tested for heavy metals and
     petroleum, oils, and lubricants prior to discharging onto Corps property.
     Copies of the analytical results must be provided to the Corps Environmental
     Compliance Coordinators. Best management practices must be implemented
     to control erosion.

   n. A minimum of 80% success rate at the end of 5 growing seasons must occur
      to meet the mitigation requirements. This must occur within all temporarily
      disturbed areas. Keystone must use the following recommended procedures
      and seed mix outlined in the Fort Peck Project reclamation plan.
                                                        I
   o. Keystone is required to enter into a surface damage agreement with the
      Corps Fort Peck Project Office prior to the operation of the pipeline. The
      agreement will provide for the mitigation of tree and vegetation loss due to
      the project in the amount and in the manner more specifically described in
      the Vegetation Restitution Report dated November 2017.


                                                               Keystone XL Pipeline Project

                                                                                              BLM-00034
Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 33 of 36
  p. 2014 FSEIS Appendix E, Amended Programmatic Agreement and Record of
     Consultation stipulations will continue to be carried out, including but not
     limited to requirements during construction and unanticipated discovery of
     human remains.

   q. The south valve station on Corps land must be built above the 500-
      year floodplain.




                                                            Keystone XL Pipeline Project

                                                                                           BLM-00035
        Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 34 of 36

                                            Exhibit D
                                        Keystone XL Pipeline
                         Real Estate Contracting Officer Decision Concerning
                         Bureau of Land Management Proposed ROW Grant
             Associated with the Use ofArmy Lands atthe Fort Peck Lake Project, Montana
                                         Terms & Conditions

I have reviewed the proposed Right otway Grant (MTM-98191) and Temporary Use Penn it (MTM-
98191-01) to be granted by the Bureau ofLand Management (BLM) to TransCanada Keystone
Pipeline, LP (Trans Canada) pursuantto Section 28 ofthe Mineral LeasingActofl 920, as amended
(30 U.S.C. 185), and concur with the Grant and Pennit across property under the control ofthe Corps of
Engineers (USACE)attheFortPeckLakeProject,Montana,subjecttothefollowingTermsand
Conditions:

1.   BLM will:

             Provide documentation to USACE confirming receipt of annual payments from TransCanada
             (for Anny portion, overseen by USACE) and confirming deposit in appropriate Treasury
             account.

             Comply with the terms of the Mineral Leasing Act requiring annual payment of monetary
             consideration.

             Review and address the applicability of Executive Order 13658 (regarding minimum federal
             wage requirements) and EO 13706 (regarding sick leave for federal contractors). If
             determined applicable, BLM will include appropriate language in the ROW grant.

2.   BLM will include in the Right-of-Way Grant the following conditions:

        a.   Late Payments:

"Any payments due under the terms ofthis Grant must be paid on or before the date they are due in order to
avoid the mandatO 1y sanctions imposed by the Debt Collection Act oft 982, as amended (31 U. S.C.
Section 371 7). This statute requires the imposition ofan interest charge for the late payment ofdebts
owed to the United States; an administrative charge to cover the costs ofprocessing and handling
delinquent debts; and the assessment ofan additional penalty charge on any portion ofa debt that is more
than 90 days past due."

        b.   Notices:

"With regard to the Federal Lands located atthe Fort Peck Project, Montana, all correspondence and
notices to be given pursuant to this grant shall be in writing and addressed, ifto the Holder; to Trans
Canada Keystone XL Pipeline, LP, 717 Texas Street, Houston, TX 77002-2761, and, ifto the Corps of
Engineers, to the U.S. Anny Engineer District, Omaha, Attention: Chief, Real Estate Division, 1616
Capitol Avenue, Omaha, NE 68102, or as may from time to time otherwise be directed by the parties.
Notices shall be mailed by certified mail, postage prepaid, return receipt requested, addressed to the
addresses above. The effective date ofthe notice shall be the earlierofthe actual date ofreceipt or the
date the addressee is notified ofthe attempted delivery ofthe certified mail, whetherornot the addressee
actually accepts delivery."




                                                                                                             BLM-00036
      Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 35 of 36




       c.   Condition of Premises:

"The Holder acknowledges that it has inspected the premises, knows its condition, and
understands that the same is granted without any representations or warranties whatsoever
and without any obligation on the part of the United States."


       d.   Environmental Condition ofProperty


"An environmental condition of property documenting the known history of the Fort Peck
Montana Project property with regard to the storage, release or disposal of hazardous
substances thereon, is attached hereto and made a part hereof as EXHIBIT "A". Upon
expiration, revocation or termination of this Grant, another environmental condition of
property shall be prepared which will document the environmental condition of the property
at that time. A comparison of the two surveys will assist the Authorized Officer in
determining any environmental restoration requirements. Any such requirements will be
completed by the Holder in accordance with the restoration requirements herein.


       e.   Transfers and Assignments:

uwithout prior written approval by the Authorized Officer and the Department of the Army,
Real Estate Contracting Officer, Omaha District, the Holder shall neither transfer nor assign
this Grant or any part thereof nor grant any interest, privilege or license whatsoever in
connection with this Grant. The provisions and conditions of this Grant shall extend to and
be binding upon and shall inure to the benefit of the representatives, successors and assigns
of the Holder."


       f.   Disclaimer:

"That it is understood that this instrument is effective only insofar as the rights of the United
States in the said property are concerned, and that the Holder shall obtain such permission
as may be necessary on account of any other existing rights. It is understood that the
granting of this Right-of-Way does not eliminate the necessity of obtaining any Department
of the Army pe 1mit which may be required pursuant to the provisions of Section 10 of the
Rivers and Harbors Act of March 3, 1899 (30 Stat. 1151; 33 U.S.C.
§ 403), Section 404 of the Clean Water Act (33 U.S.C. § 1344), or any other pelmit or
license which may be required by Federal, state or local statute in connection with the use of
the premises. The grant of this Right-of-Way pursuant to 30 U.S.C. § 185 shall grant no
immunity from the operation of the Federal antitrust laws."


       g.   Other Agency Agreements:

"It is understood that the provision of the Gra~t shall not abrogate or interfere with any
agreements or commitments made or entered mto between the Holder and any other agency
of the United States with regard to financial aid to the Holder in connection with the
installation. ooeration. or maintenance of said oioeline."                                          BLM-00037
       Case 4:18-cv-00118-BMM Document 179-2 Filed 02/03/21 Page 36 of 36




       h.   Relocation of Facilities:

ttJn the event all or any pOltion of the Premises occupied by said Facilities at the Fort Peck
Project, Montana, shall be needed by the Depa l tment of the Army, or in the event the
existence of said Facilities shall be considered detrimental to governmental activities, the
Holder shall, from time to time, upon notice to do so, and as often as so notified, promptly
seek authorization from the Federal Energy Regulatory Commission, or other applicable
entity, to remove said Facilities, or pO Ition thereof, to such other location or locations as
may be designated by the Department of the Army. And in the event said Facilities shall
not be removed or relocated within ninety (90) days after any aforesaid notice, the
Department of the Army, after receipt of required approvals, may cause the same to be
done at the expense of the Holder. •t


       i.   Hazardous Waste or Fuel Spill:

"In accordance with 43 CPR 2880, § 2885.1 I (b)(l2), the Holder shall certify its compliance
with all requirements of the Emergency Planning and Community Right to Know Act of 1986,
42 U.S.C. 11001 et seq.




Date                                        RICKL.NOEL
                                            Chief Civil Branch, Real Estate Division
                                            Real Estate Contracting Officer




                                                            .




                                               3


                                                                                                 BLM-00038
